Name: 80/376/EEC: Council Decision of 26 March 1980 appointing the members and alternate members of the Advisory Committee on the Training of Dental Practitioners
 Type: Decision
 Subject Matter: nan
 Date Published: 1980-04-10

 Avis juridique important|31980D037680/376/EEC: Council Decision of 26 March 1980 appointing the members and alternate members of the Advisory Committee on the Training of Dental Practitioners Official Journal L 093 , 10/04/1980 P. 0022****( 1 ) OJ NO L 233 , 24 . 8 . 1978 , P . 15 . COUNCIL DECISION OF 26 MARCH 1980 APPOINTING THE MEMBERS AND ALTERNATE MEMBERS OF THE ADVISORY COMMITTEE ON THE TRAINING OF DENTAL PRACTITIONERS ( 80/376/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO COUNCIL DECISION 78/688/EEC OF 25 JULY 1978 SETTING UP AN ADVISORY COMMITTEE ON THE TRAINING OF DENTAL PRACTITIONERS ( 1 ), AND IN PARTICULAR ARTICLES 3 AND 4 THEREOF , WHEREAS THE MEMBER STATES HAVE DESIGNATED MEMBERS AND ALTERNATE MEMBERS OF THIS COMMITTEE , HAS DECIDED AS FOLLOWS : SOLE ARTICLE THE FOLLOWING HAVE BEEN APPOINTED AS MEMBERS AND ALTERNATE MEMBERS OF THE ADVISORY COMMITTEE ON THE TRAINING OF DENTAL PRACTITIONERS FOR THE PERIOD 26 MARCH 1980 TO 25 MARCH 1983 : A . EXPERTS FROM THE PRACTISING PROFESSION // // MEMBER // ALTERNATE MEMBER // BELGIUM : // MR CHRISTIAN CAUCHIE // MR ROLAND BULLENS // GERMANY : // MR WERNER EGGERS // MR HERIBERT POHL // DENMARK : // MR BENT MICHAELSEN // MS ILSE SCHLUETER // FRANCE : // MR RENE BECK // MR JEAN JARDINE // IRELAND : // MR D . HARRIS // MR P . BARRETT // ITALY : // MR LUIGI GALLINARI // MR VINCENZO NATALINI // LUXEMBOURG : // MR JEAN KRAFT // MR ROBERT PHILIPPART // NETHERLANDS : // MR M . CASTELEIN // MR R . J . BIJLSTRA // UNITED KINGDOM : // MR G . L . DALEY // MR R . B . ALLEN // B . EXPERTS FROM THE RELEVANT FACULTIES OF THE UNIVERSITIES OR COMPARABLE INSTITUTIONS // // MEMBER // ALTERNATIVE MEMBER // BELGIUM : // MR MICHEL BOSSUYT // MR JACQUES KOHL // GERMANY : // MR ADOLF KRONCKE // MR WERNER HAHN // DENMARK : // MR E . H . HANSEN // MR STEN B . JENSEN // FRANCE : // MR FRANCK // MR PENNE // IRELAND : // MR R . B . DOCKRELL // MR B . E . BARRETT // ITALY : // MR ANTONIO BARATIERI // MR PIERLUIGI MASI // LUXEMBOURG : // MR PIERRE SCHAFFNER // MR JOS . SCHWICKERATH // NETHERLANDS : // MR H . W . DIPPEL // MR A . J . J . BAST // UNITED KINGDOM : // MR J . R . MOORE // MR . E . D . FARMER // C . EXPERTS FROM THE COMPETENT AUTHORITIES OF THE MEMBER STATES // // MEMBER // ALTERNATE MEMBER // BELGIUM : // MR FELIX BEHETS // MRS YVONNE ROMBOUTS // GERMANY : // MRS MARILENE SCHLEICHER // MR GEORG SCHOLZ // DENMARK : // MR ERIK RANDERS HANSEN // MRS JETTE MERSING // FRANCE : // MR VINCENT // MR PIERRE CHOISSELET // IRELAND : // MR V . B . MORRIS // MR D . O ' MULLANE // ITALY : // MR GIANNI CITTARELLA // MRS AGATA MARCHETTI // LUXEMBOURG : // MR MATHIAS SCHROEDER // MR JOSEPH MERSCH // NETHERLANDS : // MR N . J . DERSJANT // MR K . KRANENBURG // UNITED KINGDOM : // MR F . E . HOPPER // MR D . HINDLEY-SMITH // DONE AT BRUSSELS , 26 MARCH 1980 . FOR THE COUNCIL THE PRESIDENT G . MARCORA